32 F.Supp. 836 (1940)
UNITED STATES, to Use and Benefit of NEW YORK CASUALTY CO.
v.
STANDARD SURETY & CASUALTY CO. OF NEW YORK et al.
District Court, S. D. New York.
March 21, 1940.
Love & Horwitz, of New York City, for use-plaintiff.
Hobart R. Marvin, of New York City, for defendant Standard Surety.
HULBERT, District Judge.
In U. S. for Use of Sloan v. Rego Building Corp. et al.[1] (affirmed on appeal, without opinion, 2 Cir., 87 F.2d 1021) my colleague Judge Coxe said: "I think it is too plain for argument that insurance premiums on workmen's compensation and employer's liability policies are not within the protection of the Heard Act. [Hurd Act], 40 U.S.C.A. § 270. These premiums are not `labor and materials' and only persons who have furnished labor or materials are entitled to intervene. The motion to intervene is denied."
I regard this as conclusive in my disposition of the motions before me, notwithstanding the persuasive argument of counsel for the plaintiff based upon the decision of Judge Baldwin in U. S., to Use of Watsabaugh & Co. v. Seaboard Surety Co. et al., D.C.Mont. Butte Division, 26 F.Supp. 681.
Plaintiff's motion for summary judgment is denied and defendant's motion to dismiss complaint granted. Submit orders.
NOTES
[1]  No opinion for publication.